865 F.2d 258
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lorenzo GIL, Plaintiff-Appellant,v.Otis R. BOWEN, Secretary of Health & Human Services,Defendant-Appellee.
No. 87-2028.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1988.

Before KENNEDY, KRUPANSKY and BOGGS, Circuit Judges.
PER CURIAM.


1
Lorenzo Gil appeals from the judgment of the District Court affirming the Secretary of Health and Human Services' denial of his claim for disability benefits.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge Miles in his Memorandum Opinion filed September 11, 1987.